Matter of Zachi D. D. (Jeffrey D.) (2015 NY Slip Op 00534)





Matter of Zachi D. D. (Jeffrey D.)


2015 NY Slip Op 00534


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2014-01278
 (Docket No. B-7106-11)

[*1]In the Matter of Zachi D. D. (Anonymous). Suffolk County Department of Social Services, respondent;
and Jeffrey D. (anonymous), appellant.


Susan A. DeNatale, Bayport, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Mary Ann Filosa of counsel), for respondent.
Robert C. Mitchell, Riverhead, N.Y. (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Suffolk County (David Freundlich, J.), dated December 23, 2013. The order, after fact-finding and dispositional hearings, found that the father permanently neglected the subject child, terminated his parental rights, and transferred the guardianship and custody of the subject child to the Suffolk County Department of Social Services for the purpose of adoption.
ORDERED that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The Family Court's finding that the father permanently neglected the subject child was supported by clear and convincing evidence (see Social Services Law § 384-b[7][a]). The petitioner made the requisite diligent efforts to encourage and strengthen the parental relationship. Those efforts included arranging for the child's visitation with the father, who was incarcerated for part of the relevant period, repeatedly reminding the father of the need to complete the court-ordered programs, and keeping the father apprised of the child's progress (see Matter of Jessica C. [Johanna B.], 117 AD3d 1044; Matter of Dutchess County Dept. of Social Servs. [Tony R.], 115 AD3d 952; Matter of Precious D.A. [Tasha A.], 110 AD3d 789, 789-790; Matter of Joannis P. [Joseph Q.], 110 AD3d 1188, 1190; Matter of Darryl A.H. [Olga Z.], 109 AD3d 824, 824). Despite the petitioner's diligent efforts, the father failed to adequately plan for his child's future (see Social Services Law 384-b[7][c]; Matter of Angel R.F. [Nicholas F.], 114 AD3d 781, 782; Matter of Darryl A.H. [Olga Z.], 109 AD3d 824; Matter of Tarmara F.J. [Jaineen J.], 108 AD3d 543, 543-544; Matter of Kira J. [Lakisha J.], 108 AD3d 541, 541).
Furthermore, the Family Court properly determined that it was in the best interests [*2]of the child to terminate the father's parental rights (see Matter of Walter D.H. [Zaire L.], 91 AD3d 950; Matter of Anthony R. [Juliann A.], 90 AD3d 1055; Matter of Jamel Raheem B. [Vernice A.], 89 AD3d 933; Matter of Tyria W., 41 AD3d 859). Termination of parental rights will free the child for adoption, providing him with the opportunity to have a permanent family (see Matter of Anthony R. [Juliann A.], 90 AD3d at 1056-1057). The entry of a suspended judgment was not appropriate here in light of the father's lack of insight into his problems and his failure to acknowledge and address the issues which led to the child's removal from his custody in the first instance (see Matter of Jamel Raheem B. [Vernice B.], 89 AD3d at 936; see also Matter of Walter D.H. [Zaire L.], 91 AD3d 950; Matter of Anthony R. [Juliann A.], 90 AD3d 1055; Matter of Tyria W., 41 AD3d 859).
LEVENTHAL, J.P., HALL, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court